
	
		II
		111th CONGRESS
		1st Session
		S. 1416
		IN THE SENATE OF THE UNITED STATES
		
			July 8, 2009
			Mr. Brownback (for
			 himself, Mr. Kyl, and
			 Mr. Gregg) introduced the following bill;
			 which was read twice and referred to the Committee on Foreign
			 Relations
		
		A BILL
		To require the redesignation of North Korea as a state
		  sponsor of terrorism, to impose sanctions with respect to North Korea, to
		  require reports on the status of North Korea's nuclear weapons program and
		  counterproliferation efforts, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the North Korea Accountability Act
			 of 2009.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Sense of Congress with respect to United States policy
				toward North Korea.
					Sec. 3. Designation of North Korea as state sponsor of
				terrorism.
					Sec. 4. Prohibition on financial transactions with certain
				foreign banks.
					Sec. 5. Military-to-military exchanges with Japan and South
				Korea.
					Sec. 6. Report on financial transactions with the Government of
				North Korea and trade in precious metals mined in North Korea.
					Sec. 7. Report on the nuclear weapons program of North
				Korea.
					Sec. 8. Reports on counterproliferation efforts.
					Sec. 9. Reports on implementation of United Nations Security
				Council Resolutions.
					Sec. 10. Report on refugees from North Korea admitted to the
				United States.
					Sec. 11. Sense of Congress and GAO report on implementation of
				North Korean Human Rights Act.
					Sec. 12. Statement of policy on human rights in North
				Korea.
					Sec. 13. Sense of Congress on the role of the Special Envoy for
				North Korean Human rights in negotiations with North Korea.
					Sec. 14. Authorization of appropriations for deployment of
				ground-based missile interceptors.
					Sec. 15. Authorization of appropriations for development of
				variant of F–22 advanced tactical fighter for sale to the Government of
				Japan.
					Sec. 16. Authorization of appropriations for radio broadcasting
				to North Korea.
					Sec. 17. Reallocation of appropriations within the Department
				of State.
				
			2.Sense of
			 Congress with respect to United States policy toward North KoreaIt is the sense of Congress that—
			(1)the Government of
			 North Korea poses a compelling risk to the security of Northeast Asia and to
			 the interests of the United States throughout the world;
			(2)the enslavement
			 of the people of North Korea by the Government of North Korea is an affront to
			 humanity and demonstrates that the Government of North Korea is dangerous to
			 its neighbors and the world;
			(3)the Six-Party
			 Talks and related multilateral and bilateral negotiations with North Korea have
			 failed to achieve the stated goal of denuclearizing the Korean
			 Peninsula;
			(4)it should be the
			 policy of the United States—
				(A)to counter the
			 threats posed by the Government of North Korea; and
				(B)to promote the
			 emergence of a democratic government for the people of North Korea; and
				(5)the Governments
			 of Japan, South Korea, and the United States maintain a mutually beneficial
			 security guarantee under which an attack on any of those countries will trigger
			 a response that is backed up by the complete range of military options
			 available to all 3 countries.
			3.Designation of
			 North Korea as state sponsor of terrorism
			(a)In
			 generalExcept as provided
			 under subsection (b), the Secretary of State shall designate North Korea as a
			 country that has repeatedly provided support for acts of international
			 terrorism for purposes of—
				(1)section 6(j) of the Export Administration
			 Act of 1979 (50 U.S.C. App. 2405(j)) (as continued in effect pursuant to the
			 International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.));
				(2)section 40 of the Arms Export Control Act
			 (22 U.S.C. 2780); and
				(3)section 620A of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2371).
				(b)WaiverThe
			 President may waive the requirement to make the designation under subsection
			 (a) upon certifying to Congress that the Government of North Korea—
				(1)has provided a
			 full, complete, and accurate disclosure of all aspects of its nuclear program,
			 including its uranium enrichment capabilities;
				(2)(A)has not, in the previous 5 years, engaged
			 in the illegal transfer of missile or nuclear technology, particularly to the
			 governments of Iran, Syria, or any other country the government of which the
			 Secretary of State has determined, for purposes of the provisions of law
			 described in paragraphs (1) through (3) of subsection (a) or other provision of
			 law, is a government that has repeatedly provided support for international
			 acts of terrorism; and
					(B)has fully disclosed all proliferation
			 activities in the past 10 years that, if occurring today, would violate United
			 Nations Security Council Resolution 1718 (2006);
					(3)has not, in the previous 5 years, engaged
			 in training in combat operations or tunneling, or harboring, supplying,
			 financing, or supporting in any way—
					(A)Hamas, Hezbollah, the Japanese Red Army,
			 the Liberation Tigers of Tamil Eelam, or any member of such
			 organizations;
					(B)any organization designated by the
			 Secretary of State as a foreign terrorist organization in accordance with
			 section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a));
			 and
					(C)any person included on the annex to
			 Executive Order 13224 (September 21, 2001) and any other person identified
			 under section 1 of that Executive Order whose property and interests are
			 blocked by that section (commonly known as a specially designated global
			 terrorist);
					(4)has—
					(A)released United
			 States citizens Euna Lee and Laura Ling, who were working as journalists
			 reporting on refugees on the border between North Korea and the People's
			 Republic of China when they were detained by North Korean guards on March 17,
			 2009, and sentenced to 12 years of hard labor on June 8, 2009; and
					(B)returned the last
			 remains of United States permanent resident, Reverend Kim Dong-shik, to his
			 United States citizen widow and family;
					(5)has released the
			 nationals of Japan recognized as abduction victims by the Government of Japan
			 as well as abduction victims recognized by the Government of South
			 Korea;
				(6)has released an estimated 600 surviving
			 South Korean prisoners of war, and any other surviving prisoners of war from
			 the Korean War, who have been held in North Korea against their will and in
			 violation of the Armistice Agreement since hostilities ended in July
			 1953;
				(7)has opened the
			 North Korean penal system, including the gulag of concentration camps holding
			 an estimated 200,000 political and religious prisoners, to unrestricted and
			 regular visits by representatives of the International Committee of the Red
			 Cross;
				(8)has made
			 provision for unrestricted and regular access by representatives of the United
			 National High Commissioner for Refugees to refugees forcibly repatriated to
			 North Korea to determine their general health and welfare; and
				(9)has ceased
			 threatening to commit terrorist acts in its public statements and state-owned
			 media and has issued public assurances that the Government of North Korea will
			 not sponsor or commit terrorism again.
				4.Prohibition on
			 financial transactions with certain foreign banks
			(a)In
			 generalNotwithstanding any
			 other provision of law and subject to subsection (c), beginning on the date
			 that is 90 days after the date of the enactment of this Act, the Secretary of
			 the Treasury shall prohibit any financial institution from engaging in any
			 financial transaction with a foreign bank that the Secretary determines is
			 engaging in a financial transaction with the Government of North Korea or a
			 person described in subsection (b).
			(b)Persons
			 describedA person described in this subsection is a person the
			 Secretary of the Treasury, in consultation with the Secretary of State and the
			 Director of National Intelligence, determines to be—
				(1)a senior official
			 of the Government of North Korea or of the military of North Korea; or
				(2)acting as an
			 agent of the Government of North Korea.
				(c)Notice to
			 financial institutionsThe Secretary of the Treasury may not
			 apply the prohibition under subsection (a) to a financial institution—
				(1)until the date
			 that is 30 days after the date on which the Secretary notifies the institution
			 that the Secretary intends to apply the prohibition under subsection (a);
			 or
				(2)if the institution terminates the
			 transaction that resulted in the notification under paragraph (1) and freezes
			 any funds associated with that transaction before the 30th day after receiving
			 the notification.
				(d)Waiver
				(1)In
			 generalThe Secretary of the Treasury may waive the application
			 of the prohibition under subsection (a) with respect to a financial institution
			 for a period of 1 year if the Secretary notifies Congress of the waiver not
			 less than 30 days before the waiver takes effect.
				(2)Renewal of
			 waiverThe Secretary may renew a waiver granted for a financial
			 institution under paragraph (1) annually.
				(e)DefinitionsIn
			 this section:
				(1)Financial
			 institutionThe term financial institution has the
			 meaning given that term in section 5312(a)(2)(6) of title 31, United States
			 Code.
				(2)Financial
			 transactionThe term financial transaction has the
			 meaning given that term in section 1956(c)(4) of title 18, United States
			 Code.
				(3)Foreign
			 bankThe term foreign bank has the meaning given
			 that term in section 1(7) of the International Banking Act of 1978 (12 U.S.C.
			 3101(7)).
				5.Military-to-military
			 exchanges with Japan and South Korea
			(a)In
			 generalThe President shall take necessary steps to strengthen
			 military cooperation with Japan and South Korea, including—
				(1)improving joint
			 training to counter security threats posed by the Government of North Korea;
			 and
				(2)selling advanced
			 United States military technology to Japan, including the Aegis radar systems,
			 the Patriot Advanced Capability–3 and Terminal High Altitude Area Defense
			 missile defense systems, and a variant of the F–22 advanced tactical fighter
			 appropriate for exportation.
				(b)Authorization
			 of appropriations for international cooperation with respect to missile
			 defenseThere are authorized to be appropriated to the Missile
			 Defense Agency $10,000,000 for international cooperation with Japan and South
			 Korea on boost phase missile defense programs, including the development of the
			 Airborne Laser.
			6.Report on
			 financial transactions with the Government of North Korea and trade in precious
			 metals mined in North Korea
			(a)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, and annually thereafter for 5
			 years, the Secretary of the Treasury shall submit to Congress a report listing
			 each person for which the Secretary has credible information that the
			 person—
				(1)(A)is engaging in a financial transaction in
			 any currency with the Government of North Korea or a person described in
			 section 4(b); or
					(B)has engaged in such a transaction in the
			 preceding 1-year period; or
					(2)(A)is trading in precious
			 metals mined or otherwise produced in North Korea;
					(B)transfers funds or uses an online
			 payment service relating to such metals; or
					(C)has traded in such metals, engaged in
			 such a transfer, or used such a service in the preceding 1-year period.
					(b)Person
			 definedFor purposes of this section, the term
			 person includes the government of a country or subdivision
			 thereof.
			7.Report on the
			 nuclear weapons program of North Korea
			(a)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, and annually thereafter for 5 years, the Secretary of Defense, in
			 consultation with the Secretary of State and the Director of National
			 Intelligence, shall submit to Congress a report on the nuclear weapons program
			 of the Government of North Korea.
			(b)ContentsThe
			 report required under subsection (a) shall include the following:
				(1)An assessment of
			 the ability of the United States Armed Forces to intercept and destroy a
			 ballistic missile launched from North Korea, including a description of any
			 deficiencies that need to be addressed.
				(2)A description of
			 advancements in the nuclear weapons and ballistic missile programs of the
			 Government of North Korea, including estimates of inventory, range, and
			 capabilities expected to be developed within 5 years after the report.
				(3)An assessment of
			 the proliferation of ballistic missile technology from North Korea.
				(4)An assessment of
			 the status of the uranium enrichment program in North Korea.
				(5)An assessment of
			 the status of the Yongbyon nuclear facilities, and other nuclear facilities in
			 North Korea, including—
					(A)the extent of
			 efforts made to disable such facilities; and
					(B)an estimate of
			 the time in which those efforts could be reversed.
					8.Reports on
			 counterproliferation efforts
			(a)Report on
			 interdiction authority of United States Armed ForcesNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to Congress a
			 report describing the authority of the United States Armed Forces to interdict
			 or seize aircraft and vessels originating in North Korea and found in
			 international airspace or waters that reasonably are suspected of carrying any
			 nuclear, chemical, biological, conventional missile-related, or space
			 system-related technology, equipment, materials, or goods in violation of
			 United Nations Security Council Resolution 1695 (2006), United Nations Security
			 Council Resolution 1718 (2006), or United Nations Security Council Resolution
			 1874 (2009).
			(b)Report on
			 nonproliferation efforts of the United States with respect to North
			 KoreaNot later than 90 days after the date of the enactment of
			 this Act, the President shall submit to Congress a report describing the
			 actions taken by the United States in response to the transfer of nuclear
			 technology by North Korea to Syria and the efforts taken to ensure that North
			 Korea ceases to engage in such transfers.
			9.Reports on
			 implementation of United Nations Security Council Resolutions
			(a)Report on
			 implementation of United Nations Security Council resolutionsNot
			 later than 90 days after the date of the enactment of this Act, the President
			 shall submit to Congress a report—
				(1)assessing the
			 status of the implementation of United Nations Security Council Resolution 1695
			 (2006), United Nations Security Council Resolution 1718 (2006), and United
			 Nations Security Council Resolution 1874 (2009); and
				(2)containing a
			 detailed list of actions taken by the United States to implement those
			 resolutions and to encourage other countries to take actions to implement the
			 resolutions.
				(b)Report on
			 implementation of United Nations Security Council resolutions by the People's
			 Republic of ChinaNot later than 90 days after the date of the
			 enactment of this Act, the Director of National Intelligence shall submit to
			 Congress a report—
				(1)assessing the
			 compliance of the Government of the People's Republic of China with the
			 requirements imposed under United Nations Security Council Resolution 1695
			 (2006), United Nations Security Council Resolution 1718 (2006), and United
			 Nations Security Council Resolution 1874 (2009); and
				(2)describing any
			 assistance provided by the Government of the People's Republic of China to any
			 entity in North Korea and the amount of any such assistance.
				10.Report on
			 refugees from North Korea admitted to the United States
			(a)In
			 generalNot later than 30
			 days after the date of the enactment of this Act, and every 30 days thereafter
			 for 5 years, the Secretary of State shall submit to Congress a report on the
			 number of aliens who are citizens or nationals of North Korea that were
			 admitted to the United States as refugees under section 207 of the Immigration
			 and Nationality Act (8 U.S.C. 1157) during the preceding 30 days.
			(b)Enforcement of
			 reporting requirementFor each month in which the Secretary of
			 State does not submit the report required by subsection (a) to Congress before
			 the 15th day after that report is due, $250,000 of amounts previously
			 appropriated to the Bureau of Population, Refugees, and Migration of the
			 Department of State and available for obligation shall be rescinded.
			11.Sense of
			 Congress and GAO report on implementation of North Korean Human Rights
			 Act
			(a)Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)the United States
			 has not adequately implemented the North Korean Human Rights Act of 2004 (22
			 U.S.C. 7801 et seq.), as amended by the North Korean Human Rights
			 Reauthorization Act of 2008 (Public Law 110–346; 122 Stat. 3939); and
				(2)the President
			 should expand efforts to promote a transition to democracy in North
			 Korea.
				(b)GAO
			 report
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Comptroller General of the United States shall submit to Congress
			 a report on the implementation by the Secretary of State of the North Korean
			 Human Rights Act of 2004 (22 U.S.C. 7801 et seq.), as amended by the North
			 Korean Human Rights Reauthorization Act of 2008 (Public Law 110–346; 122 Stat.
			 3939).
				(2)ContentsThe
			 report required under paragraph (1) shall include the following, with respect
			 to each of the fiscal years 2005 through 2009:
					(A)A description of
			 the extent to which the Secretary of State has implemented section 203 of the
			 North Korean Human Rights Act of 2004 (22 U.S.C. 7833) (relating to assistance
			 provided outside of North Korea), including—
						(i)an assessment of
			 the effectiveness of the implementation of that section with respect to the
			 purposes described in section 4 of that Act (22 U.S.C. 7802); and
						(ii)if the Secretary
			 has not requested funds to provide assistance under such section 203, an
			 assessment of any other funds used by the Secretary to provide such
			 assistance.
						(B)An evaluation of
			 the effectiveness of the implementation of title III of that Act (22 U.S.C.
			 7841 et seq.) (relating to protecting North Korean refugees) that—
						(i)considers the
			 scope of the problem posed by refugees from North Korea, with particular
			 consideration of—
							(I)the policies
			 expressed in section 304 of that Act (22 U.S.C. 7844); and
							(II)the information
			 contained in reports submitted under section 305 of that Act (22 U.S.C. 7845);
			 and
							(ii)includes an
			 assessment of the extent to which the Secretary has facilitated, pursuant to
			 section 303 of that Act (22 U.S.C. 7843), the submission of applications by
			 citizens or nationals of North Korea for admission to the United States as
			 refugees under section 207 of the Immigration and Nationality Act (8 U.S.C.
			 1157).
						12.Statement of
			 policy on human rights in North KoreaSection 101 of the North Korean Human Rights
			 Act of 2004 (22 U.S.C. 7811) is amended—
			(1)in the section
			 heading, by striking Sense
			 of Congress and inserting Statement of policy; and
			(2)by striking
			 It is the sense of Congress and inserting It is the
			 policy of the United States.
			13.Sense of Congress on
			 the role of the Special Envoy for North Korean Human rights in negotiations
			 with North KoreaIt is the
			 sense of Congress that the Special Envoy for Human Rights in North Korea should
			 be present at all negotiating sessions between the United States Government and
			 the Government of North Korea.
		14.Authorization
			 of appropriations for deployment of ground-based missile
			 interceptorsThere are
			 authorized to be appropriated $160,000,000 for fiscal year 2010 for the
			 Department of Defense to complete the deployment of 44 ground-based missile
			 interceptors at Fort Greely, Alaska. Such amount is in addition to any other
			 amounts authorized to be appropriated for fiscal year 2010 for the Department
			 of Defense for such purpose.
		15.Authorization
			 of appropriations for development of variant of F–22 advanced tactical fighter
			 for sale to the Government of Japan
			(a)In
			 generalThere are authorized to be appropriated for fiscal year
			 2010 to the Secretary of Defense for the Air Force for aircraft such sums as
			 may be necessary to develop a variant of the F–22 advanced tactical fighter
			 appropriate for sale to the Government of Japan.
			(b)Repeal of
			 prohibition on funding for the sale of F–22 fightersSection 8059
			 of the Consolidated Security, Disaster Assistance, and Continuing
			 Appropriations Act, 2009 (Public Law 110–329; 122 Stat. 3634) is
			 repealed.
			16.Authorization
			 of appropriations for radio broadcasting to North Korea
			(a)Authorization
			 of appropriations for Radio Free AsiaThere are authorized to be appropriated
			 $50,000,000 to the Broadcasting Board of Governors for Radio Free Asia for each
			 of the fiscal years 2010 through 2014—
				(1)to expand radio broadcasting to North Korea
			 and to expand the content of such broadcasting; and
				(2)to operate an
			 airborne radio transmission platform in international airspace near North
			 Korea.
				(b)Authorization
			 of appropriations for National Endowment for DemocracyThere are
			 authorized to be appropriated $25,000,000 to the National Endowment for
			 Democracy for each of the fiscal years 2010 through 2014 to support the
			 development of nongovernmental civilian broadcasts and information to be
			 broadcast to North Korea.
			17.Reallocation of
			 appropriations within the Department of StateNot later than 30 days after the date of the
			 enactment of this Act, the Secretary of State shall reallocate $10,000,000
			 appropriated for the Bureau of East Asian and Pacific Affairs to the Bureau of
			 Democracy, Human Rights, and Labor, to be expended on programs and activities
			 designed to advance human rights for the people of North Korea.
		
